     Case 3:20-cv-01790-B Document 2 Filed 07/07/20                                     Page 1 of 23 PageID 5



                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

BEN ABBOTT & ASSOCIATES, PLLC                                      §
                                                                   §
       Plaintiff,                                                  §
                                                                   §
v.                                                                 §            CIVIL ACTION NO. __________
                                                                   §
QUINTESSA LLC and STANLEY &                                        §
ASSOCIATES, PLLC,                                                  §
                                                                   §
       DefendantS.                                                 §


      DEFENDANT QUINTESSA LLC’S APPENDIX TO NOTICE OF REMOVAL


1.     Civil Cover Sheet .................................................................................................. Appx. 001

2.     Supplemental Civil Cover Sheet ................................................................... Appx. 002-003

3.     State Court Docket ........................................................................................ Appx. 004-006

4.     Ex. A – Original Petition .............................................................................. Appx. 007-016

5.     Certificate of interested Persons ................................................................... Appx. 017-018

6.     Notice of Related Case.................................................................................. Appx. 019-021



DATE: July 7, 2020                                         Respectfully submitted,
                                                           /s/ Christopher J. Schwegmann
                                                           Christopher J. Schwegmann
                                                           Texas Bar No. 24051315
                                                           cschwegmann@lynnllp.com
                                                           LYNN PINKER HURST & SCHWEGMANN, LLP
                                                           2100 Ross Avenue, Suite 2700
                                                           Dallas, Texas 75201
                                                           (214) 981-3800 – Telephone
                                                           (214) 981-3829 – Facsimile

                                                           ATTORNEYS FOR DEFENDANT
                                                           QUINTESSA LLC
    Case 3:20-cv-01790-B Document 2 Filed 07/07/20               Page 2 of 23 PageID 6




                               CERTIFICATE OF SERVICE

       On July 7, 2020, I electronically submitted the foregoing document with the clerk of court

for the U.S. District Court, Northern District of Texas, using the ECF System of the court and

certify that I have served via the Court’s ECF System on all counsel of record or otherwise in

compliance with Federal Rule of Civil Procedure 5(b)(2).


                                            /s/ Christopher J. Schwegmann
                                            Christopher J. Schwegmann
    JS 44 (Rev. 06/ 17) - TXND (Rev. 06/1 7)
                                                    CIVIL COVER
                               Case 3:20-cv-01790-B Document 2 FiledSHEET
                                                                     07/07/20                                                                  Page 3 of 23 PageID 7
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filin g and service of pleadings or other papers as required by law, except as
    provided by local rules of cout1. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a). PLAINTIFFS                                                                                                DEFENDANTS
    Ben A bbo tt & A ssoc iates, PLLC                                                                               Quintessa, LLC


        (b) County of Residence of First Listed Plainti ff                  12.l!llas _Cou1_!ty,_ T~xa~               County of Residence of First Listed Defendant                   _O
                                                                                                                                                                                       = k::..:
                                                                                                                                                                                           la:.:h::..:o:..:n:.:1::.
                                                                                                                                                                                                                a _ __ _ __ _
                                       (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLA INTIFF CASES ONL YJ
                                                                                                                      NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 TH E TRACT OF LAND INVOLVED.

      {C) Attorneys (Fir111 Na111e, Address, and Telephone N11111be1)                                                 Attorneys (If Known)
    John T . Gerhart, Jr. , Hunton A ndrews Kurth, LLP, 1445 Ross Avenue, S ui te                                   Chris J. Schwegmann, Lyn n Pinker Hurst & Schwegmann, LLP,
    3700, Dallas, T exas 75202; (2 I 4) 979-3000                                                                    2 100 Ross Avenue, Suite 2700, Dallas, Texas 7520 1; (214) 98 1-3 800


II. BASIS OF JURISDICTION (Place an '"X"inOneBuxOn(v)                                                     Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One8oxforP/ai11tiff
                                                                                                                  (For Diversil)' Cases Only)                                             and One Box.for Defendant)
0 I        U.S. Government                    0 3   Federal Question                                                                           PTF       DEF                                                PTF        DEF
              Plaintiff                               !U.S. Govcmme/l/ Nor a Pal"!I)                         Citizen of This State             ~I        0           Incorporated or Principal Place         0 4       0 4
                                                                                                                                                                       of Business In This State

0 2 U.S. Government                        M4       Diversity                                                Citizen of Another State          0   2      0    2     Incorporated and Principal Place        0    5    ~5
              Defendant                               (Indicate Citi=enship of Parries in !rem !fl)                                                                     of Business In Another State

                                                                                                             Citizen or Subject of a           0   3      0    3     Foreign Nation                          0    6     0 6
                                                                                                               Forei n Countr
IV NATURE OF SUIT (Place""                             "X'"in One Box 011/yJ                                                                              Click here for· Nature of Suit Code Descriotions
I              CONTRACT                                                     TORTS                              FORFEITURE/PENALTY                             BANKRUPTCY                        OTHER STATUTES                  I
    0 I I 0 Insurance                          PERSONAL INJURY                  PERSONAL INJURY              0 625 Drug Related Seizure            0 422 Appeal 28 USC 158               0 375 False Claims Act
    0 120 Marine                          0    310 Airplane                   0 365 Personal Inj ury -             of Property 21 USC 881          0 423 Withdrawal                      0 376 Qui Tam (3 1 USC
    0 130 Mi ller Act                     0    315 Airplane Product                  Product Liability       0 690 Other                                 28 USC 157                             3729(a))
    0 140 Negotiable Instrument                     Liability                 0 36 7 Health Care/                                                                                        0 400 State Reapportionment
    0 150 Recovery of Overpayment         0    320 Assault, Libel &                 Phannaceutical                                                      PROPERTYlUGHTS                   0 410 Antitn1st
            & Enforcement of Judgment               Slander                          Personal Injury                                               0 820 Copyrights                      0 430 Banks and Banking
    0 I 5 I Medicare Act                  0    330 Federal Employers'                Product Liability                                             0 830 Patent                          0 450 Commerce
    0 152 Recovery of Defaulted                     Liability                 0 368 Asbestos Personal                                              0 835 Parent - Abbreviated            0 460 Deportation
            Student Loans                 0    340 Marine                            Injury Product                                                         New Drug Application         0 4 70 Racketeer Influenced and
            (Excludes Veterans)           0    345 Marine Product                    Liability                                                     !ii' 840 Trademark                           Co1111pt Organizations
    0 153 Recove1y of Overpayment                   Liability                  PERSONAL PROPERTY                         LABOR                        ' SOCIAL SECURITY                  0 4 80 Consumer Credit
            of Veteran's l:lcnefits       0    350 Motor Vehicle              0 370 Other Fraud              0 71 0 Fair Labor Standards           0 86 1 HIA (1395ff)                   0 490 Cable/Sat TV
    0 I 60 Stockholders· Suits            0    355 Motor Vehicle              0 371 Truth in Lending                 Act                           0 862 Black Lung (923)                0 850 Securities/Commodities/
    0 190 Other Cont ract                          Product Liability          0 380 Other Personal           0 720 Labor/Management                0 863 DIWC/DIWW (405(g))                     Exchange
    0 195 Contract Product Liability      0    360 Other Personal                    Property Damage                Relations                      0 864 SSID Title XVI                  0 890 Other Statutory Actions
    0 196 Franchise                                Injury                     0 385 Property Damage          0 740 Railway Labor Act               0 865 RSI (405(g))                    0 891 Agricultural Acts
                                          0    362 Personal Injury -                 Product Liability       0 75 I Family and Medical                                                   0 893 En vironmcntal Matters
                                                   Medical Malpractice                                               Leave Act                                                           0 895 Freedom of Infonnation
I           REAL PROPERTY                        CIVIL RrG HTS                  PRlSON"ER PET ITIONS         0 790 Other Labor Litigation            FEDERAL TAX SUITS                          Act
    0   210 Laud Condemnation             0    440 Other Civil Rights             Habeas Corpus:             0 79 1 Employee Retirement            0 870 Taxes (U.S. Plaintiff           0 896 Arbitration
    0   220 Foreclosure                   0    44 1 Voting                     0 463 Alien Detainee                 Income Security Act                   or Defendant)                  0 899 Administrative Procedure
    0   230 Rent Lease & Ejectment        0    442 Employment                  0 5 I 0 Motions to Vacate                                           0 87 1 IRS-Third Party                       Act/Review or Appeal o f
    0   240 To11s to Land                 0    443 Housing/                            Sentence                                                           26 USC 7609                           Agency Decision
    0   245 To11 Product Liability                  Accommodations             0 530 General                                                                                             0 950 Constitutionality of
    0   290 A ll Other Real Property      0    445 Amer. w/Disabilities -      0 535 Death Penalty                 IMMJGRATION                                                                  State Statutes
                                                   Employment                     Other:                     0 462 Naturalization Application
                                          0    446 Amer. w/Disabilities -      0 540 Mandamus & Other        0 465 Other Immigration
                                                   Other                       0 550 Civil Rights                  Actions
                                          0    448 Educlllion                  0 555 Prison Condi ti on
                                                                               0 560 Civil Detainee -
                                                                                       Conditions of
                                                                                       Confinement
    V. ORIGIN (Place an ·x· in One Box Only)
    0 I     Original         p(2 Removed from                     0     3     Remanded from           0 4 Reinstated or         0 5 TransfetTed from                 0 6 Multidistrict              0 8 Multidistrict
            Proceeding           State Court                                  Appellate Court             Reopened                  Another District                     Litigation -                   Litigation -
                                                                                                                                        {speci_M                         Transfer                       Direct File
                                                 Cite the U.S. Civil Statute under which you are filing (Do 1w1 cite ju risdictional stallltes 1111/ess dfrersity) :
                                                   28 USC 13 32
    VI. CAUSE OF ACTION                        '"'s=.;r"""
                                                        ie""'r""de"s''-
                                                                      c1o·ip
                                                                         i:.. -"-t""io:::..:n=-o-f -ca-u-se-:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                 Common Law Trademark lnfrinoement
    VII. REQUESTED IN     0                           CHECK IF TH IS IS A CLASS ACTION                          DEMAND $                                           CHECK YES only if demanded in complaint:
         COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND:                    0 Yes         }l(No
    VIII. RELATED CASE(S)
                                                    (See i11s1ruc1io11s):
          IF ANY                                                               JUDGE FISH                                                               DOCKET NUMBER 3:20-cv-463-G
    DATE                                                           ~ATU
0710712020
    FOR OFFICE USE ONLY

        RECEIPT #                      AMOUNT                                         APPL YING IFP                                    JUDGE                                MAG.JUDGE
                                                                                                                                                                                      Appx. 001
         Case 3:20-cv-01790-B Document 2 Filed 07/07/20                      Page 4 of 23 PageID 8
Supplemental Civil Cover Sheet
Page 1 of 

                      Supplemental Civil Cover Sheet for Cases Removed
                                     From State Court


This form must be attached to the Civil Cover Sheet at the time the case is filed in the U.S. District
                  Clerk’s Office. Additional sheets may be used as necessary.


    1. State Court Information:

        Please identify the court from which the case is being removed and specify the number assigned
        to the case in that court.

                                 Court                                           Case Number
        101st Judicial District Court, Dallas County, Texas   DC-20-09083


    2. Style of the Case:

        Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s)
        and Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please
        list the attorney(s) of record for each party named and include their bar number, firm name,
        correct mailing address, and phone number (including area code).

                      Party and Party Type                                        Attorney(s)
        Ben Abbott & Associates, PLLC                         John T. Gerhart, Jr. and Grayson L. Linayard
        Quintessa LLC                                         Chris J. Schwegmann and Rebecca L. Adams




    3. Jury Demand:

        Was a Jury Demand made in State Court?                   Yes                   ✔    No
                If “Yes,” by which party and on what date?

                ___________________________________                       ______________________
                Party                                                     Date




                                                                                                    Appx. 002
         Case 3:20-cv-01790-B Document 2 Filed 07/07/20                  Page 5 of 23 PageID 9
Supplemental Civil Cover Sheet
Page 2 of 

    4. Answer:

        Was an Answer made in State Court?              Yes               ✔   No
                    If “Yes,” by which party and on what date?

                    ___________________________________               ______________________
                    Party                                             Date


    5. Unserved Parties:

        The following parties have not been served at the time this case was removed:

                                 Party                              Reason(s) for No Service
        Stanley & Associates, PLLC




    6. Nonsuited, Dismissed or Terminated Parties:

        Please indicate any changes from the style on the State Court papers and the reason for that
        change:

                                 Party                                        Reason
        NONE




    7. Claims of the Parties:

        The filing party submits the following summary of the remaining claims of each party in this
        litigation:

                                 Party                                        Claim(s)
        Plaintiff                                       Texas Common Law Unfair Competition
                                                        Texas Common Law Trademark Infringement
                                                        Tortious Interference
                                                        Civil Conspiracy




                                                                                             Appx. 003
7/7/2020                                                                   Details
                Case 3:20-cv-01790-B Document 2 Filed 07/07/20                       Page 6 of 23 PageID 10




            Case Information

            DC-20-09083 | BEN ABBOTT & ASSOCIATES, PLLC vs. QUINTESSA LLC, et al

            Case Number                             Court                             Judicial Officer
            DC-20-09083                             101st District Court              WILLIAMS, STACI
            File Date                               Case Type                         Case Status
            07/06/2020                              OTHER (CIVIL)                     OPEN




            Party

            PLAINTIFF                                                                 Active Attorneys 
            BEN ABBOTT & ASSOCIATES, PLLC                                             Lead Attorney
                                                                                      GERHART, JOHN THOMAS
            Address
                                                                                      Retained
            1445 ROSS AVENUE, SUITE 3700
            DALLAS TX 75202




            DEFENDANT
            QUINTESSA LLC

            Address
            THROUGH ITS SECRETARY OF STATE
            1620 MIDTOWN PLACE
            MIDWEST CITY OK 73130




            DEFENDANT
            STANLEY & ASSOCIATES, PLLC

            Address
            ITS REGISTERED AGENT, AARON STANLEY
            2600 K AVE., #180
            PLANO TX 75074




                                                                                                           Appx. 004
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                               1/3
7/7/2020                                                                   Details
                Case 3:20-cv-01790-B Document 2 Filed 07/07/20                            Page 7 of 23 PageID 11




            Events and Hearings


               07/06/2020 NEW CASE FILED (OCA) - CIVIL


               07/06/2020 ORIGINAL PETITION 


               ORIGINAL PETITION




            Financial

            BEN ABBOTT & ASSOCIATES, PLLC
                   Total Financial Assessment                                                               $312.00
                   Total Payments and Credits                                                               $312.00


              7/7/2020     Transaction                                                                     $312.00
                           Assessment

              7/7/2020     CREDIT CARD -               Receipt # 39196-              BEN ABBOTT &        ($312.00)
                           TEXFILE (DC)                2020-DCLK                     ASSOCIATES, PLLC




            Documents


               ORIGINAL PETITION




                                                                                                          Appx. 005
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                              2/3
7/7/2020                                                                   Details
                Case 3:20-cv-01790-B Document 2 Filed 07/07/20                       Page 8 of 23 PageID 12




                                                                                                     Appx. 006
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                         3/3
                                                                                                                  FILED
      1 CIT/ESERVE                                                                                    71612020 12:00 AM
                                                                                                          FELICIA PITRE
    Case 3:20-cv-01790-B Document 2 Filed 07/07/20                 Page 9 of 23 PageID 13              DISTRICT CLERK
  1 CIT/SOS/ESERVE                                                                                 DALLAS CO., TEXAS
                                                                                                    Alicia Mata DEPUTY

                                          DC-20-09083
                                  CAUSE NO.~~~~~

BEN ABBOTT & ASSOCIATES, PLLC,                    §                IN THE DISTRICT COURT OF
     Plaintiff,                                   §
                                                  §
vs.                                               §
                                                  §                   DALLAS COUNTY, TEXAS
QUINTESSA LLC and STANLEY &                       §
ASSOCIATES, PLLC,                                 §
                                                  §
         Defendants.                              §                          JUDICIAL DISTRICT

        PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

         Plaintiff Ben Abbott & Associates, PLLC files its Original Petition against Defendants

Quintessa LLC and Stanley & Associates, PLLC, as follows:

                                           Introduction

         1.     Plaintiff brings this case to end a scheme perpetrated upon it by Defendants wherein

they trick Plaintiffs potential clients into contacting the "Accident Injury Legal Center" under the

guise that it is associated with Plaintiff. The Accident Injury Legal Center is not a law firm or any

other type of business entity. It is simply a website operated by Defendant Quintessa LLC

("Quintessa"). Quintessa also is not a law firm and is not registered to do business in Texas. But

Quintessa nonetheless utilizes the Accident Injury Legal Center to solicit personal injury clients in

Texas and then refer those clients to law firms like Stanley & Associates, PLLC ("Stanley") for a

fee.

         2.     Defendants' scheme starts with Quintessa's manipulation oflntemet search engine

results through the use of Plaintiffs trademarks. Quintessa purfchases "Ben Abbott" and "Ben

Abbott & Associates" as keyword search terms for its advertisements on Google for the Accident

Injury Legal Center. It then designs and places its Google advertisements in a manner intended to

deceive Plaintiffs potential clients. One example of this scheme is Defendants' "click-to-call"

advertisements on Google. Upon using a mobile phone to search Google for "Ben Abbott" or


PLAINTIFF'S ORIGINAL PETITION                                                                Page 1
                                                                                         Appx. 007
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20                  Page 10 of 23 PageID 14



"Ben Abbott & Associates," Plaintiffs potential clients are presented with a "click-to-call"

advertisement for Accident Injury Legal Center, typically placed directly above the link for

Plaintiffs website. A potential client's click on the advertisement does not direct that person to a

website, but instead immediately prompts the potential client's mobile phone to call Quintessa' s

call center. Call center representatives then refer the case to Stanley, who pays Quintessa a fee for

client referrals resulting from the deceptive advertisements.

        3.      A number of Plaintiffs clients and potential clients have been deceived by

Defendants' "click-to-call" scheme, believing that they were calling Plaintiff or an entity affiliated

with Plaintiff when in truth they were connected to Quintessa's call center. Plaintiff brings this

case to put an end to this deceptive conduct, to obtain injunctive relief, and to recover damages

that it has suffered.

                                     Discovery Control Plan

        4.      Plaintiff intends to conduct discovery under Level 2, Rule 190.3 of the Texas Rules

of Civil Procedure. Pursuant to Texas Rule of Civil Procedure 47, Plaintiff asserts that it seeks

monetary relief monetary relief over $200,000 but not more than $1,000,000.

                                               Parties

        5.      Plaintiff, Ben Abbott & Associates, PLLC, is a Texas Professional Limited

Liability Company with a principal place of business at 1934 Pendleton Dr., Garland, Dallas

County, Texas 75041.

        6.      Defendant, Quintessa, LLC is an Oklahoma Limited Liability Company that

transacts business in Texas without being registered to do so, and may be served is through the

Secretary of State pursuant to TEX. Bus. ORGS. CODE§ 5.251(2)(B).




PLAINTIFF'S ORIGINAL PETITION                                                                 Page 2
                                                                                          Appx. 008
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20                 Page 11 of 23 PageID 15



        7.      Defendant, Stanley & Associates, PLLC, is a Texas Professional Limited Liability

Company that may be served through its managing partner, Aaron Stanley, at 2600 K. Ave., #180,

Plano, Texas 75074.

                                       Jurisdiction and Venue

        8.      Jurisdiction is proper in this Court because the amount in controversy is within the

jurisdictional limits of this Court.

        9.      Venue is proper in this Court pursuant to Texas Civil Practice and Remedies Code

Sections 15.002(a)(l) because Dallas County is the county in which all or a substantial part of the

events or omissions giving rise to the claim occurred. Among other things, Defendants have

advertised and misled potential clients of Plaintiff residing in Dallas County and interfered with

Plaintiff entering into contracts with those clients.

                                                Facts

        10.     Plaintiff is a Texas law firm that represents clients in personal injury lawsuits

throughout the State of Texas. Plaintiff has over 20 years establishing its reputation and the brand

of"Ben Abbott" and "Ben Abbott & Associates" through the expenditure of significant time, labor,

skill, and money. Each year, Plaintiff spends a great deal of money advertising on television and

radio in the Dallas-Fort Worth metropolitan area, as well as through various forms of Internet

advertising.   Plaintiff has established ownership of trademarks on the names "Ben Abbott" and

"Ben Abbott & Associates" (the "Marks") through the use of these names in the marketplace.

        11.     Plaintiff continues to build its brand by advertising its services to prospective

clients and performing superior legal services for its clients.

        12.     Defendant Quintessa is not a law firm and is not registered to do business in Texas.

Nevertheless, it operates a scheme by which it purchases deceptive advertisements and runs a




PLAINTIFF'S ORIGINAL PETITION                                                               Page 3
                                                                                        Appx. 009
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20                                Page 12 of 23 PageID 16



website vaguely styled "Accident Injury Legal Center" to successfully confuse Plaintiffs

prospective clients and divert business from Plaintiff.

       13.     Defendant Quintessa purchases the keywords "Ben Abbott" and "Ben Abbott &

Associates" for its Accident Injury Legal Center advertisements on Google.                     Quintessa has

designed and placed its advertisements in a manner intended to confuse and deceive Plaintiffs

prospective clients into believing that an "Accident Injury Legal Center" exists and is associated

with Plaintiff. For example, the Google search for "Ben Abbott" returns the following result for

mobile users, with the cryptic advertisement (designed and purchased by Quintessa) appearing

directly above Plaintiffs information:

                                AA                  Q.   i ben abbott


                                                         Go gle                  ®
                                ben abbott

                                ALL      IMAGES           NEWS      VIDEOS   MAPS



                                Ad · www.accidentinjurylegalcenter.com/


                                ~       Call (855) 686-8852
                                        Accident Injury Center

                                Let Us Fight on Your Behalf. Get the Money You
                                Deserve!


                                                               Ben Abbott
                                See results about
                                                               lV actor




                                Ben Abbott &
                                Associates
                                4.9            (3,817)
                                Lawyer in Garland, Texas
                                Open


                                OVERVIEW            SERVICES       REVIEWS   ABOUT


                                <



PLAINTIFF'S ORIGINAL PETITION                                                                        Page4
                                                                                                 Appx. 010
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20                       Page 13 of 23 PageID 17



Quintessa' s intentionally vague advertisement does not identify any lawyer or law firm. It also

does not allow the prospective client to actually click on the link and visit the "Accident Injury

Legal Center" website (which is itself intentionally ambiguous). Instead, by design, Quintessa's

advertisement only allows the prospective client to click on the phone number, which

automatically calls the number listed. Through this "click-to-call" scheme, Quintessa is able to

confuse Plaintiffs prospective clients (that have specifically searched Google for Plaintiffs Marks

"Ben Abbott" or "Ben Abbott & Associates") regarding the identity, existence, and affiliations of

"Accident Injury Legal Center," and to divert those prospective clients to Quintessa instead of

Plaintiff.

        14.     Through this scheme, Quintessa has successfully confused Plaintiffs prospective

clients to mistakenly call Quintessa and be referred to Stanley.

        15.     Additionally, the "Accident Injury Legal Center" website owned and run by

Quintessa is also deceptive. Quintessa's name is found nowhere on the "Accident Injury Legal

Center" website and the site is intentionally vague. The website does not list any attorneys or any

identifying information regarding "Accident Injury Legal Center" at all. No address is even listed.

        16.     The "Accident Injury Legal Center" website, however, intentionally mimics that of

a law firm, with statements such as: "Our attorneys have helped THOUSANDS of clients,"

"there's NO FEE until we WIN FOR YOU!," and "Our clients love us because: We are Trusted .

. . We have Experience ... " etc. See https://accidentinjurylegalcenter.com. Quintessa does not

disclose on its "Accident Injury Legal Center" website who the "we" is, or who "our clients" are.

Further, even the name of the website is designed to give the false impression to Plaintiffs

potential clients that the website is for a law firm, which is false.




PLAINTIFF'S ORIGINAL PETITION                                                               Page 5
                                                                                        Appx. 011
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20                  Page 14 of 23 PageID 18



         17.   As an uncertified lawyer referral service operated by a for-profit entity, Quintessa's

activities also violate Texas Occupations Code § 952.001 et seq.

         18.    Stanley pays Quintessa for referring leads on prospective clients that Quintessa has

deceptively obtained and diverted from Plaintiff. Stanley has full knowledge of Quintessa's

deceptive practices, materially participates in Quintessa's scheme, pays Quintessa for such

referrals, and materially benefits by having Plaintiffs prospective clients diverted to it.

                                      CAUSES OF ACTION

                      Count 1 - Texas Common Law Unfair Competition

         19.   Plaintiff re-alleges and incorporates herein by reference the allegations contained

above.

         20.   Defendant Quintessa LLC and Defendant Stanley & Associates, PLLC are

businesses in competition with Plaintiff.

         21.   Through the scheme outlined above, Defendants Quintessa and Stanley have used

the names "Ben Abbott" and "Ben Abbott & Associates" in such a manner that is calculated to

deceive and cause Plaintiffs prospective clients and the public to contact Quintessa and Stanley

when those prospective clients intended to and would have dealt with Plaintiff.

         22.   Defendants' actions have caused Plaintiff to suffer damages including loss of

business, loss of profits, loss of value, and loss of goodwill.

                   Count 2 - Texas Common Law Trademark Infringement

         23.   Plaintiff re-alleges and incorporates herein by reference the allegations contained

above.

         24.   Plaintiff has established ownership of trademarks on the names "Ben Abbott" and

"Ben Abbott & Associates" (the "Marks") through the use of these names in the marketplace.

Through the scheme detailed above, Defendants use Plaintiffs Marks to cause confusion between


PLAINTIFF'S ORIGINAL PETITION                                                                 Page 6
                                                                                          Appx. 012
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20                   Page 15 of 23 PageID 19



themselves and Plaintiff. As a result of Defendants’ scheme, there is a likelihood of confusion

(and there has been actual confusion) in prospective clients who contact Defendants Quintessa and

Stanley with the belief they are contacting Plaintiff or someone affiliated with Plaintiff. The

resulting likelihood of confusion will cause and has caused irreparable injury and damages to

Plaintiff, including loss of business, loss of profits, loss of value, and loss of goodwill.

               Count 3 – Tortious Interference with Prospective Business Relations

         25.     Plaintiff re-alleges and incorporates herein by reference the allegations contained

above.

         26.     Based upon the fact that they are searching Google specifically for “Ben Abbott”

or “Ben Abbott & Associates,” there is a reasonable probability that the prospective clients that

have been diverted from Plaintiff by Defendants’ scheme would have entered into a business

relationship with Plaintiff.

         27.     Defendants both acted with the conscious desire to prevent the relationship between

Plaintiff and those prospective clients from happening, or knew the interference was certain or

substantially certain to occur as a result of their conduct.

         28.     Defendants’ actions were independently tortious or unlawful, including by

constituting common law unfair competition, common law trademark infringement, violations of

the Texas Deceptive Trade Practices Act, and actionable misrepresentations and omissions. For

example, Defendants have violated Texas Occupations Code § 952.001 et seq., as well as the Texas

Deceptive Trade Practices Act by violating TEX. BUS. & COM. CODE § 17.46(b)(1) (“passing off

goods or services as those of another”); (b)(2) (“causing confusion or misunderstanding as to the

source, sponsorship, approval, or certification of goods or services”); (b)(3) (“causing confusion

or misunderstanding as to affiliation, connection, or association with, or certification by, another”);




PLAINTIFF’S ORIGINAL PETITION                                                                  Page 7
                                                                                           Appx. 013
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20                    Page 16 of 23 PageID 20



(b)(5) (“representing that . . . a person has a sponsorship, approval, status, affiliation, or connection

which the person does not”); (b)(24) (“failing to disclose information concerning goods or services

which was known at the time of the transaction if such failure to disclose such information was

intended to induce the consumer into a transaction into which the consumer would not have entered

had the information been disclosed”).

         29.    Defendants’ interference has proximately caused Plaintiff to suffer damages, and

Plaintiff has suffered the following damages or loss as a result: loss of business, loss of profits,

loss of value, and loss of goodwill.

                                    Count 4 – Civil Conspiracy

         30.    Plaintiff re-alleges and incorporates herein by reference the allegations contained

above.

         31.    Defendants agreed on the course of action described above, in which they conspired

to and did take actions that were unlawful. For example, Defendant Quintessa was paid for

advertisements and intentionally created those advertisements in a way to confuse and divert

Plaintiff’s prospective clients. Defendant Stanley paid Quintessa for its deceit in order to assist

Quintessa in diverting potential clients from Plaintiff, and knowingly received the benefits of

Quintessa’s tortious conduct.

         32.    As a proximate result of Defendants’ agreement and unlawful acts, Plaintiff has

proximately suffered damages including loss of business, loss of profits, loss of value, and loss of

goodwill.

                                   Request for Injunctive Relief

         33.    Plaintiff re-alleges and incorporates herein by reference the allegations contained

above.




PLAINTIFF’S ORIGINAL PETITION                                                                   Page 8
                                                                                            Appx. 014
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20                       Page 17 of 23 PageID 21



       34.        Plaintiff requests this Court temporarily enjoin Defendants from using Plaintiffs

Marks in its scheme to promote Defendants' business.

       35.        Plaintiff is likely to succeed on the merits of this lawsuit, including the causes of

action contained herein.

       36.        A temporary injunction is necessary to prevent imminent and irreparable injury for

which there is no adequate remedy at law. Specifically, an injunction is necessary to prevent

Plaintiffs potential clients from retaining the services of defendants, and to prevent further

damages to Plaintiff including loss of business, loss of profits, and injury to Plaintiffs goodwill

and reputation.

       37.        Plaintiff is willing to post a bond.

       38.        After a full trial on the merits of the causes of action alleged in the Petition, Plaintiff

requests this Court permanently enjoin Defendants from using Plaintiffs Marks in its scheme to

promote Defendants' business.



                                    REQUEST FOR DISCLOSURE

       Pursuant to Rule 194.2, each Defendant is requested to disclose, within 50 days of the

service of this request, the information or material described in Rule 194.2(a)-(1).



                                                 PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Ben Abbott & Associates, PLLC

respectfully prays that it be awarded a judgment against Defendants for the following:

       a.         A temporary and permanent injunction;

       b.         Actual damages;




PLAINTIFF'S ORIGINAL PETITION                                                                       Page 9
                                                                                                Appx. 015
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20              Page 18 of 23 PageID 22



       c.      Pre-judgment and post-judgment interest;

       d.      Court costs;

       e.      Reasonable and necessary attorneys' fees; and

       f.     such other and further relief both at law and in equity to which Plaintiff may be
              justly entitled.

                                            Respectfully submitted,

                                            HUNTON ANDREWS KURTH LLP

                                            By: /s/ John T. Gerhart
                                            John T. Gerhart., Jr.
                                            Texas Bar No. 00784122
                                            jgerhart@huntonAK.com
                                            Grayson L. Linyard
                                            Texas Bar No. 24070150
                                            glinyard@huntonAK.com
                                            1445 Ross Avenue, Suite 3700
                                            Dallas, Texas 75202-2799
                                            Telephone: (214) 979-3000
                                            Fax: (214) 880-0011

                                            ATTORNEYS FOR PLAINTIFF
                                            BEN ABBOTT & ASSOCIATES, PLLC




PLAINTIFF'S ORIGINAL PETITION                                                         Page 10
                                                                                   Appx. 016
     Case 3:20-cv-01790-B Document 2 Filed 07/07/20                      Page 19 of 23 PageID 23



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


Ben Abbot & Associates, PLLC
Plaintiff
v.
                                                               Civil Action No.
Quintessa LLC and Stanely & Associates PLLC
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Defendant Quintessa LLC



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
None.




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

Quintessa LLC, Stanley & Associates, PLLC, Ben Abbot & Associates, PLLC




                                                                                          Appx. 017
               Case 3:20-cv-01790-B Document 2 Filed 07/07/20                        Page 20 of 23 PageID 24



                                                              Date:
                                                                                   July 7, 2020
                                                              Signature:
                                                                                   /s/ Christopher J. Schwegmann
                                                              Print Name:          Christopher J. Schwegmann
                                                              Bar Number:
                                                                                   24051315
                                                              Address:
                                                                                   2100 Ross Avenue Suite 2700
                                                              City, State, Zip:
                                                                                   Dallas, Texas 75201
                                                              Telephone:
                                                                                   214-981-3800
                                                              Fax:
                                                                                   214-981-3829
                                                              E-Mail:
                                                                                   cschwegmann@lynnllp.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
                                                                                                             Appx. 018
     Case 3:20-cv-01790-B Document 2 Filed 07/07/20               Page 21 of 23 PageID 25



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

BEN ABBOTT & ASSOCIATES, PLLC                       §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §         CIVIL ACTION NO. __________
                                                    §
QUINTESSA LLC and STANLEY &                         §
ASSOCIATES, PLLC,                                   §
                                                    §
        Defendants.                                 §

                                NOTICE OF RELATED CASE

        In accordance with Local Rule 3.3, Defendant Quintessa LLC certifies that this case is

related to the following civil case that was previously pending in this Court: Ben Abbott &

Associates, PLLC v. Accident Injury Legal Center (aka Quintessa LLC), Civil Action No. 3:20-

cv-463-G.

        On March 2, 2020, Quintessa filed a Motion to Dismiss. See Doc. No. 8. Plaintiff filed a

Response on March 23, 2020 (doc. no. 8), and Quintessa file a Reply on April 6, 2020 (doc. no.

10). On July 5, 2020, Plaintiff dismissed the case pursuant to Rule 41 before the Court ruled on

Quintessa’s Motion to Dismiss. On July 6, 2020, Plaintiff filed a substantially similar case in state

court, which Quintessa now seeks to remove.




NOTICE OF RELATED CASE                                                                    Page 1 of 3
                                                                                         Appx. 019
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20     Page 22 of 23 PageID 26



Date: July 7, 2020                 Respectfully submitted,

                                   /s/ Christopher J. Schwegmann
                                   Christopher J. Schwegmann
                                   Texas Bar No. 24051315
                                   cschwegmann@lynnllp.com
                                   Rebecca L. Adams
                                   Texas Bar No. 24098255
                                   radams@lynnllp.com
                                   LYNN PINKER HURST & SCHWEGMANN,
                                   LLP
                                   2100 Ross Avenue, Suite 2700
                                   Dallas, Texas 75201
                                   214-981-3800 – Telephone
                                   214-981-3839 – Facsimile

                                   ATTORNEYS FOR QUINTESSA, LLC




NOTICE OF RELATED CASE                                                 Page 2 of 3
                                                                      Appx. 020
   Case 3:20-cv-01790-B Document 2 Filed 07/07/20               Page 23 of 23 PageID 27



                               CERTIFICATE OF SERVICE

       On July 7, 2020, I electronically submitted the foregoing document with the clerk of court

for the U.S. District Court, Northern District of Texas, using the ECF System of the court and

certify that I have served via the Court’s ECF System on all counsel of record or otherwise in

compliance with Federal Rule of Civil Procedure 5(b)(2).


                                            /s/ Christopher J. Schwegmann
                                            Christopher J. Schwegmann




NOTICE OF RELATED CASE                                                                Page 3 of 3
                                                                                     Appx. 021
